DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 02/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/02/2021, 02/24/2022, 05/12/2022 and 07/14/2022 have been considered by the examiner.

Status of the Claims
Claims 1-3, 7, 11, 12, 15, 16, 18, 20 are amended in Applicant’s response and claim 21 is newly added.  Claims 5 and 6 are canceled in Applicant’s response.  Claims 1-4 and 7-21 are pending.

Response to Arguments
Applicant’s remarks received on 02/24/2022 regarding the objections to claims 16, 18 and 20 presented in the previous Office action have been fully considered.  Those objection are withdrawn based on the corrections to claims 16, 18 and 20.
Applicant’s arguments received on 02/24/2022 regarding the 35 U.S.C. 101 rejection have been fully considered and they are persuasive with respect to amended system claims 1 and 12 and their dependents because claims 1 and 12 now involve iteratively training the resource distribution circuit using feedback data to adaptively improve one or both of the output value of the machine or the cost of the operation of the machine.  This demonstrates the resource distribution circuit is learning from feedback and applying the feedback to improve results.  The rejection is withdrawn for claims 1-4, 12-14, 19, and 20.  In contrast, independent method claims 7 and 15 do not attribute the iterative training/adaptively improving as being performed by a particular element or by machine-learning specifically.  Under the broadest reasonable interpretation, a person can make decisions on how best to utilize computers and computing resources for their processing needs based on continual feedback of results associated with the computers and computing resources.  Nothing in claims 7 and 15 prevent a person from being “trained” from feedback results and then deciding on subsequent transaction decisions that can improve cost or efficiency.  For example, a person can learn that a previous transaction resulted in a poor financial or business outcome and therefore decide to enter into a transaction with new or different values or terms for the next transaction.  This does not reflect integration of an abstract idea into a practical application by demonstrating an improvement in the functioning of a computer or an improvement to other technology or technical field.  However, dependent claims 11 and 21 do recite a machine learning component to facilitate the iterative training/adaptively improving which is similar to the machine learning in independent claims 1 and 12 and therefore are patent-eligible.  The rejection is withdrawn for claims 11 and 21.
Applicant’s arguments received on 02/24/2022 regarding the 35 U.S.C. 102(a)(1)/(a)(2) rejection and 35 U.S.C. 103 rejection are directed to whether Okamoto teaches a neural network trained to allocate resources based on the determined amount of the spectrum allocation resource.  An updated rejection is provided below in which Okamoto is replaced with Elrefaey US 2014/0171018 A1 to teach the machine learning features of the amended independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-10 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 7 for example recites an abstract idea of determining an amount of a spectrum allocation resource for a machine to perform a networking task, then access a resource market and perform a transaction for the resource based on the determined amount.  The limitations that recite an abstract idea are indicated in bold below:

A method, comprising: 
determining an amount of a spectrum allocation resource for a machine to service a networking task requirement or a network task; 
accessing a resource market based on the determined amount of the spectrum allocation resource;
executing a transaction for the spectrum allocation resource on the resource market in response to the determined amount of the spectrum allocation resource;
adaptively improving one or both of an output value of the machine or a cost of operation of the machine using executed transactions on the resource market, the adaptive improving being based on iteratively training by feedback data indicating facility outcomes associated with the machine and at least one of: facility parameters or data collected from the machine, the facility outcomes comprising at least one of: outcomes based on yield, profitability, optimization of resources, optimization of business objectives, satisfaction of goals, or satisfaction of users or operators; and
servicing, with the machine, the networking task requirement using the spectrum allocation resource in response to executing the transaction.

These limitations of determining a resource requirement and then performing a transaction with a resource market based on the determination fall within the abstract idea subject matter grouping of certain methods of organizing human activity discussed in the 2019 PEG because transactions with markets for resources is considered a fundamental economic practice and also a commercial interaction.  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional element subsequent to the transaction i.e., servicing, with the machine, the networking task requirement using the spectrum allocation resource in response to executing the transaction is considered insignificant post-solution activity similar to how the appended adjusting an alarm limit in Parker v. Flook was insignificant (see MPEP 2106.05(g).  Simply indicating that the determined and acquired resource is then used by a machine does not convey or equate to a technical improvement as the machine is invoked for its known functionality of performing a network task.  This does not convey a meaningful integration.  For example, in Diamond v Diehr the additional elements did not merely recite use the calculated results.  Accordingly, the additional element of the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional element amounts to insignificant post-solution activity.  That additional element of using an acquired spectrum resource considered insignificant extra-solution activity in Step 2A Prong Two, has been reevaluated in Step 2B and determined to be well-understood, routine and conventional as demonstrated by the following prior art references Smith US 2014/0315560 (0101, 0102 implementation and configuration for devices as a result of the determination of an allocation of wireless spectrum), Gossett US 8,199,768 B1 (col. 16:6-12 device can begin transmitting and receiving data over the spectrum), Freda US 2015/0373554 A1 (0121, 0122 using spectrum based on assignment…agreement to pay for it) (see PTO-892 form as part of Office action of 11/24/2021). Based on the reasons presented, the claim is not patent eligible.
The dependent claims 8-10 include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: limiting the resources and market to certain types.  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  
 The limitations of claim 7 and its dependent claims 8-10 are essentially repeated in Applicant’s claims 15-18 and therefore the same analysis applies to these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 7, 10-13, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al US 2014/0315560 A1 (hereinafter “Smith”) in view of Elrefaey US 2014/0171018 A1 (hereinafter “Elrefaey”).

Regarding claim 1, Smith teaches a transaction-enabling system, comprising: 
a machine having a networking task requirement (Figs. 1, 2, Abstract, 0015 – communicating content among operator networks is networking task requirement); and 
a controller, comprising (Figs. 1, 2): 
a resource requirement circuit structured to determine an amount of a spectrum allocation resource for the machine to service the networking task requirement (0050, 0056, 0065 demand for needed available wireless spectrum such as a requested amount; Abstract, 0015 – communicating content among operator networks is networking task requirement); 
a resource market circuit structured to access a resource market based on the determined amount of the spectrum allocation resource (Figs. 1 and 2, 0057, 0059; 0073 – current supply of available wireless spectrum); and 
a resource distribution circuit structured to: 
execute a transaction for the spectrum allocation resource on the resource market in response to the determined amount of the spectrum allocation resource (0077, 0078 winning bidder receives message including configuration information); and
adaptively improve one of an output value of the machine or a cost of operation of the machine using executed transactions on the resource market (0019 more efficiently determine and price available supplies of wireless spectrum),	
wherein the machine services the networking task requirement using the spectrum allocation resource in response to the resource distribution circuit executing the transaction (0101, 0102 implementation and configuration for devices as a result of the determination of an allocation of wireless spectrum; 0025 configure operator network for utilization of the wireless spectrum), 
Smith does not disclose:
wherein the resource distribution circuit comprises a machine learning component, an artificial intelligence component, or a neural network component, and
wherein the resource distribution circuit is iteratively trained to adaptively improve the one or both of the output value of the machine or the cost of operation of the machine based on feedback data indicating facility outcomes associated with the machine and at least one of: facility parameters or data collected from the machine, the facility outcomes comprising at least one of: outcomes based on yield, profitability, optimization of resources, optimization of business objectives, satisfaction of goals, or satisfaction of users or operators.
However, Elrefaey teaches a system for radio spectrum trading including an analytics engine comprising a multi-objective optimization engine and cognitive engine comprising machine learning algorithms for forecasting predicted spectrum allocation needs (0022, 0036) using spectrum usage patterns along with historical information (0036, 0053 – log usage, 0055, 0057) to determine the best pairings between spectrum requestors and spectrum owners (0037) utilizing the spectrum market and trading services.  The optimization engine ensures the quality of service and performance (0036) and the cognitive engine learns from past experiences to determine proper allocation (0040, 0055, 0057).  Elrefaey further describes a Service Level Agreement manager monitoring performance which is directed back to the core services module comprising the analytics engine (Fig. 5, 0038).  SLA monitoring is interpreted as relating to the satisfaction of users and operators.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource allocation teachings pertaining to spectrum resources taught by Smith to include the machine learning teachings of Elrefaey because as suggested by Elrefaey learning from past experiences (interpreted as feedback to the machine learning algorithms) provides the benefit of making proper allocations (0040).

Regarding claim 4, Smith in view of Elrefaey teaches the elements of claim 1 from which claim 4 depends and Smith further discloses wherein the resource market comprises a spot market for spectrum allocation (Figs. 1 and 2, 0057, 0059; 0073 – current supply of available wireless spectrum). 

Regarding claim 19, Smith in view of Elrefaey teaches the elements of claim 1 from which claim 19 depends and Smith further discloses wherein the machine is a network infrastructure device structured to communicate with another network infrastructure device based on the spectrum allocation resource (0026-0031 operator network includes various systems, devices, or components that may configure the operator network to enable wireless communication via the wireless spectrum, Figs. 1 and 2; 0028 Various communication links, including fiber optic links, cable links, microwave links configured to utilize wireless spectrum as described herein, etc., may connect the operator device 150 to PSTN devices (not shown), to the base stations 160a and 160b, and to the spectrum allocation device 110 in the spectrum allocation system 105, in one embodiment; 0031 base stations communicate over wireless spectrum).  

Regarding claim 20, Smith in view of Elrefaey teaches the elements of claim 1 from which claim 20 depends and Smith further discloses wherein executing the transaction includes automatically purchasing the spectrum allocation resource in a network spectrum forward market (Figs. 1 and 2, 0057, 0059, 0073 current as well as future).

Claims 7, 10 and 11, directed to a method, recite limitations substantially similar to those recited in claims 1 and 4.  Since Smith in view of Elrefaey teaches the elements of claims 1 and 4, the same art and rationale also apply to claims 7, 10 and 11.

Regarding claim 15, Smith discloses a method, comprising: 
determining an amount of a spectrum allocation resource for a machine to service a networking task requirement (0050, 0056, 0065 demand for needed available wireless spectrum such as a requested amount; Abstract, 0015 – communicating content among operator networks is networking task requirement); 
interpreting a number of external resources (Fig. 1, 0020, 0044, 0059, 0060);
predicting a forward market price for the spectrum allocation resource in response to the determined amount of the spectrum allocation resource and the number of external resources (0056, 0057, 0060 determine corresponding price for purchasing; 0073 – current and future supply of available wireless spectrum);
accessing a resource market based on the determined amount of the spectrum allocation resource (Figs. 1 and 2, 0057, 0059; 0073 – current and future supply of available wireless spectrum) 
executing a transaction for the spectrum allocation resource on the resource market in response to the determined amount of the spectrum allocation resource and the predicted forward market price for the spectrum allocation resource (0077, 0078 winning bidder receives message including configuration information); and
servicing, with the machine, the networking task requirement using the spectrum allocation resource in response to executing the transaction (0101, 0102 implementation and configuration as a result of the determination of an allocation of wireless spectrum; 0025 configure operator network for utilization of the wireless spectrum). 

Regarding claim 21, Smith in view of Elrefaey teaches the elements of claim 15 as shown above.  Smith does not teach wherein the adaptive improving is performed by at least one of: a machine learning component, an artificial intelligence component, or a neural network component.  However, Elrefaey teaches a system for radio spectrum trading including an analytics engine comprising a multi-objective optimization engine and cognitive engine comprising machine learning algorithms for forecasting predicted spectrum allocation needs (0022, 0036) using spectrum usage patterns along with historical information (0036, 0053 – log usage, 0055, 0057) to determine the best pairings between spectrum requestors and spectrum owners (0037) utilizing the spectrum market and trading services.  The optimization engine ensures the quality of service and performance (0036) and the cognitive engine learns from past experiences to determine proper allocation (0040, 0055, 0057).  Elrefaey further describes a Service Level Agreement manager monitoring performance which is directed back to the core services module comprising the analytics engine (Fig. 5, 0038).  SLA monitoring is interpreted as relating to the satisfaction of users and operators.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource allocation teachings pertaining to spectrum resources taught by Smith to include the machine learning teachings of Elrefaey because as suggested by Elrefaey learning from past experiences (interpreted as feedback to the machine learning algorithms) provides the benefit of making proper allocations (0040). 
 
Claims 12-13, directed to a transaction-enabling system, recite limitations substantially similar to those recited in claims 1 and 15.  Since Smith discloses the elements of claims 1 and 15, the same art, citations and rationale also apply to claims 12-13.  Also, claims 1 and 15 do not recite “external data source” (claim 12) being a “behavioral data source” (claim 13); however, Smith further teaches these elements (0060 historical information received and 0091 network operational parameters are interpreted as “behavioral data” data sources.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al US 2014/0315560 A1 (hereinafter “Smith”) in view of Elrefaey US 2014/0171018 A1 (hereinafter “Elrefaey”) and further in view of Kaushik 2015/0170080 A1 (hereinafter “Kaushik”).

Regarding claim 2, Smith in view of Elrefaey teaches the elements of claim 1 from which this claim depends.  Smith does not disclose claim 2.  However, Kaushik teaches wherein the machine has an energy consumption task requirement (0023, 0056 – computing task that consumes energy), wherein resource requirement circuit is structured to determine a second amount of a second resource for the machine to service the energy consumption task requirement (0062 amount of electricity used), wherein the resource market circuit is structured to access a spot market for energy (0017, 0019, 0062 get real-time spot electricity pricing), and wherein the second resource comprises an energy resource (0062 electricity).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource allocation, utilization and pricing teachings pertaining to spectrum resources taught by Smith in view of Elrefaey to consider other resource allocation, utilization and pricing scenarios such as with energy resources as taught by Kaushik because the principles of supply, demand and pricing apply to other resources for computing environments as shown by Kaushik.

Claim 8, directed to a method, recites limitations substantially similar to those recited in claim 2.  Since Smith in view of Elrefaey and Kaushik teaches the elements of claim 2, the same art and rationale also apply to claim 8.  

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al US 2014/0315560 A1 (hereinafter “Smith”) in view of Elrefaey US 2014/0171018 A1 (hereinafter “Elrefaey”) and further in view of Kamel 2015/0170080 A1 (hereinafter “Kamel”).

Regarding claim 3, Smith in view of Elrefaey teaches the elements of claim 1 from which this claim depends.  Smith does not disclose claim 3.  However, Kamel teaches wherein the machine has an energy consumption task requirement (0060, 0062, 0091 energy needs of facility), wherein resource requirement circuit is structured to determine a second amount of a second resource for the machine to service the energy consumption task requirement (0060, 0062, 0091 energy needs of facility), wherein the resource market circuit is structured to accessAMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 3 of 12Serial Number: 16/457,918Dkt: SFTX-0004-U09 Filing Date: Jun 28, 2019a spot market for energy credits (0074 register interest in purchasing renewable energy or carbon credits, 0102 bid to purchase from aggregated energy resources; 0128 aggregation can also include energy credits; also see 0074, 0103), and wherein the second resource comprises an energy credit resource (0128 aggregation can also include energy credits; also see 0074, 0103).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource allocation, utilization and pricing teachings pertaining to spectrum resources taught by Smith in view of Elrefaey to consider other resource allocation, utilization and pricing scenarios such as with energy credit resources as taught by Kamel because the principles of supply, demand and pricing apply to other resources for computing environments as shown by Kamel. 

Claim 9, directed to a method, recites limitations substantially similar to those recited in claim 3.  Since Smith in view of Elrefaey and Kamel teaches the elements of claim 3, the same art and rationale also apply to claim 9.  
  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al US 2014/0315560 A1 (hereinafter “Smith”) in view of Elrefaey US 2014/0171018 A1 (hereinafter “Elrefaey”) and further in view of Okamoto US 2017/0124668 A1 (hereinafter “Okamoto”).

 Regarding claim 14, Smith in view of Elrefaey teaches the elements of claim 12 from which claim 14 depends.  Smith does not disclose wherein the forward market price predictor comprises a component including at least one of: an expert system, an artificial intelligence, or a machine learning system.  However, Okamoto teaches a power planning system in which predictive prices are determined using a neural network for nonlinear prediction methods [0135].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the spectrum resource and pricing teachings of Smith in view of Elrefaey to include the predictive pricing using neural networks as taught by Okamoto because it provides the benefit of having another manner in which pricing can be determined for resource utilization.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al US 2014/0315560 A1 (hereinafter “Smith”) in view of Elrefaey US 2014/0171018 A1 (hereinafter “Elrefaey”) and further in view of Freda et al US 2015/0373554 A1 (hereinafter “Freda”).

Regarding claim 16, Smith in view of Elrefaey teaches the elements of claim 15 from which claim 16 depends.  While Smith discloses the spectrum allocation and pricing applies to different available frequencies (Smith 0060, 0063, 0101) Smith does not explicitly disclose further comprising determining a second resource that can substituted for the spectrum allocation resource and predicting a forward market price for the second resource.  Freda teaches: a spectrum user requesting an assignment of spectrum; a SSM determining a spectrum assignment and corresponding cost the spectrum user would have to pay based on the current supply/demand situation; and the SSM sending the spectrum user a spectrum assignment response message including an assignment and corresponding cost (0120-0122).  Freda also teaches that the requesting spectrum user can decide that they do not want to pay the determined cost and send a modified or altered spectrum request back to the SSM (0122).  Freda also teaches calculating alternative spectrum allocations or spectrum reassignments for a spectrum user with corresponding costs which can indicate a cost savings with the reassignment (0127, 0128).  Freda also teaches that databases can be updated based on the reassignment and new cost information (0128).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource allocation, utilization and pricing teachings pertaining to spectrum resources taught by Smith in view of Elrefaey to consider other spectrum resource allocation, utilization and pricing scenarios as taught by Freda because as shown by Freda the benefit of realizing cost savings can be achieved (Freda 0127, 0128).  

Regarding claim 17, Smith in view of Elrefaey and Freda teaches the elements of claim 16 from which claim 17 depends.  While Smith discloses the spectrum allocation and pricing applies to different available frequencies (Smith 0060, 0063, 0101) Smith does not explicitly disclose further comprising determining an operational cost change between the spectrum allocation resource and second resource.  Freda teaches: a spectrum user requesting an assignment of spectrum; a SSM determining a spectrum assignment and corresponding cost the spectrum user would have to pay based on the current supply/demand situation; and the SSM sending the spectrum user a spectrum assignment response message including an assignment and corresponding cost (0120-0122).  Freda also teaches that the requesting spectrum user can decide that they do not want to pay the determined cost and send a modified or altered spectrum request back to the SSM (0122).  Freda also teaches calculating alternative spectrum allocations or spectrum reassignments for a spectrum user with corresponding costs which can indicate a cost savings with the reassignment (0127, 0128).  Freda also teaches that databases can be updated based on the reassignment and new cost information (0128).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource allocation, utilization and pricing teachings pertaining to spectrum resources taught by Smith in view of Elrefaey to consider other spectrum resource allocation, utilization and pricing scenarios as taught by Freda because as shown by Freda the benefit of realizing cost savings can be achieved (Freda 0127, 0128).
 
	Regarding claim 18, Smith in view of Elrefaey and Freda discloses the elements of claim 17 from which claim 18 depends.  While Smith discloses the spectrum allocation and pricing applies to different available frequencies (Smith 0060, 0063, 0101) Smith does not explicitly disclose further comprising wherein executing the transaction on the second resource is further in response to the operational cost change between the spectrum allocation and second resources and the predicted forward price for the second resource.  Freda teaches: a spectrum user requesting an assignment of spectrum; a SSM determining a spectrum assignment and corresponding cost the spectrum user would have to pay based on the current supply/demand situation; and the SSM sending the spectrum user a spectrum assignment response message including an assignment and corresponding cost (0120-0122).  Freda also teaches that the requesting spectrum user can decide that they do not want to pay the determined cost and send a modified or altered spectrum request back to the SSM (0122).  Freda also teaches calculating alternative spectrum allocations or spectrum reassignments for a spectrum user with corresponding costs which can indicate a cost savings with the reassignment (0127, 0128).  Freda also teaches that databases can be updated based on the reassignment and new cost information (0128).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource allocation, utilization and pricing teachings pertaining to spectrum resources taught by Smith in view of Elrefaey to consider other spectrum resource allocation, utilization and pricing scenarios as taught by Freda because as shown by Freda the benefit of realizing cost savings can be achieved (Freda 0127, 0128). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goparaju US 2017/0322579 Cognitive Platform and Method for Energy Management For Enterprises (0074, 0113-0118- machine learning, artificial intelligence; 0113 – improve performance, learning with feedback).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683